Title: To Thomas Jefferson from Michael Fortune, 3 August 1804
From: Fortune, Michael
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philadelphia, Walnut Street, No. 39. August 3d. 1804—
               
               Some time, in last May, I had the honor of inclosing you, the first Copy of my Song entitled “The Acquisition of Louisiana,” which was intended to express the Sentiment of a Nation respecting their Chief Magistrate, on the great event of acquiring Louisiana.—As I am anxious to know whether you have received it, permit me, Sir, to request the favor of a Line on the occasion.—
               with the most respectful Consideration I have the honor to be Sir Your most obedient Servant
               
                  
                     Michael Fortune
                  
               
            